TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00118-CV


                                     In re Whitney Frilot


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of habeas corpus and a brief in support of

habeas corpus petition. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the

petition, relator, who indicates he is confined on pending charges of possession of a controlled

substance, seeks release because of asserted delay pursuant to Article 32.01 of the Texas Code of

Criminal Procedure. See Tex. Code Crim. Proc. art. 32.01.

              The courts of appeals have no original habeas corpus jurisdiction in criminal

matters; our jurisdiction in criminal matters is appellate only. See Tex. Gov’t Code § 22.221(d);

In re Gonzalez, No. 03-17-00287-CV, 2017 WL 1832504, at *1 (Tex. App.—Austin May 5, 2017,

orig. proceeding) (citing In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.]

Apr. 14, 2016, orig. proceeding)). Original jurisdiction to grant a writ of habeas corpus in a

criminal case is vested in the Texas Court of Criminal Appeals, the district courts, the county

courts, or a judge of those courts. Tex. Code Crim. Proc. art. 11.05; In re Ayers, 515 S.W.3d at

356; Ex Parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso1994, orig. proceeding).
Therefore, this Court is without jurisdiction to consider relator’s petition requesting habeas

corpus relief.

                 Accordingly, we dismiss relator’s petition for lack of jurisdiction.



                                                __________________________________________

                                                Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: May 24, 2019




                                                   2